Citation Nr: 1448520	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical strain with degenerative arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that hearing has been associated with the record.

In October 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In an April 2014 rating decision, the RO granted an increased rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine and assigned a 40 percent evaluation, effective from February 28, 2007.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals the July 2013 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.

As noted in the previous remand, the issue of entitlement to service connection for a bilateral hip disorder has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral spine has not been productive of unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  The Veteran's cervical strain with degenerative arthritis is productive of muscle spasms of the cervical spine resulting in abnormal gait or abnormal spinal contour.  He does not have forward flexion of the cervical spine limited to 15 degrees or less or favorable ankyloses of the entire cervical spine.

3.  There is no evidence of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, related to the Veteran's lumbar or cervical spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a 20 percent, but no higher, for cervical strain with degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter pertaining to his claims for increased ratings for his lumbar and cervical spine disabilities in April 2007, prior to the initial decision on the claims in June 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the letter notified the Veteran of the evidence needed to substantiate his claims for increased evaluations for his service-connected spine disabilities and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in connection with his increased rating claims in April 2007, November 2013, and February 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history and physical examination, as well as his lay assertions and complaints, and the examiners described the lumbar and cervical spine disabilities in detail and addressed the pertinent rating criteria.  In addition, the February 2014 VA examiner specifically considered all of the pertinent evidence of record and adequately addressed possible neurological abnormalities pertaining to the extremities and factors not contemplated in the relevant rating criteria.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar and cervical spine disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the October 2013 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment notes from the San Antonio VA Medical Center dated from September 2008 to December 2012 and associated them with the electronic claims file.  In addition, the AMC provided the Veteran with an adequate VA examination to evaluate his lumbosacral and cervical spine disabilities.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the July 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim and remanded the case to ensure that the claim was properly developed.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

The Veteran's degenerative disc disease of L4-5 and L5-S1 and cervical strain with degenerative arthritis of C5-6 have been evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  In this case, the Veteran's low back disability has been evaluated under Diagnostic Code 5242 (degenerative arthritis of the spine)-5243 (intervertebral disc syndrome), and his cervical spine disability has been evaluated under Diagnostic Code 5237 (cervical strain).

Diagnostic Code 5243 indicates that intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, VA treatment notes and private chiropractic notes show that the Veteran was treated for chronic neck and low back pain throughout the appeal.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability.  The Board also finds that the Veteran is entitled to a 20 percent rating, but no higher, for his cervical spine disability.

As noted above, in this case, the Veteran has been evaluated under Diagnostic Code 5243 (intervertebral disc syndrome) for the lumbar spine.  Diagnostic Code 5243 indicates that intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

Initially, the Board notes that the Veteran has not reported having incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months related to his cervical spine disability.  In addition, he has not reported having incapacitating episodes with a total duration of at least 6 weeks during the past 12 months related to his lumbar spine disability.  Specifically, during the April 2007 VA examination, the Veteran stated that he had incapacitating episodes as often as one time per year that lasted for four days.  Over the previous year, he indicated that he had one incapacitating episode that lasted for a total duration of one day.  In May 2007 correspondence, the Veteran's treating private chiropractor noted that, with ongoing intermittent care, the Veteran was able to continue his employment with minimal days off.  Subsequently, during the July 2013 hearing, he testified that his symptoms had caused him to miss approximately 20 to 22 days of work in the past year due to flare-ups of pain and to attend therapy treatments.  During the November 2013 VA examination, he reported that he called into work due to severe low back pain that limited walking, standing, and sitting.  However, the examiner noted that the Veteran had incapacitating episodes over the previous 12 months that lasted at least one week, but less than two weeks.  In addition, during the February 2014 VA examination, the Veteran reported that approximately twice per year, he had severe low back pain for approximately four days, and he was unable to drive his automatic transmission car and stayed in bed.  Moreover, there is no indication that the Veteran has been prescribed bedrest for the required durations, and the February 2014 VA examiner stated that he did not have interevertebral disc syndrome.  Therefore, higher evaluations cannot be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the Veteran's lumbar or cervical spine disabilities.

Under the General Rating Formula, in order for the Veteran to warrant the next higher 50 percent evaluation for his service-connected lumbar spine disability, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  However, throughout the entire appeal, the Veteran has not been shown to have any form of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  The range of motion findings do not show that the Veteran's lumbar spine is not fixated or immobile.  On VA examination in April 2007, the Veteran demonstrated full thoracolumbar spine range of motion.  Specifically, he had flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The November 2013 VA examiner also reported that the Veteran had no ankylosis in the thoracolumbar spine.  During range of motion testing, he again demonstrated full thoracolumbar spine range of motion.  He had flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The February 2014 VA examiner indicated that the clinical examination and observations did not correlate; therefore, the measurements were merely placeholders on report and not the actual findings.  Accordingly, the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability for the period on appeal under the General Rating Formula.

With regard to the cervical spine, The Board finds that a 20 percent evaluation is warranted under the General Formula.  In this regard, the February 2014 VA examiner indicated that the Veteran has muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  It was also noted that his gait was normal, but that he had a decrease of the normal lower cervical lordosis.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 20 percent for his cervical strain.  However, the evidence does not show him to have forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

In fact, during the April 2007 VA examination, the Veteran demonstrated normal range of motion of the cervical spine.  Specifically, he had flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees.  He had no additional limitation of motion following repetitive use testing.  During the November 2013 VA examination, the Veteran again demonstrated full cervical spine range of motion.  He had forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees, and there was no change in range of motion after repetitive use testing.  The February 2014 VA examiner indicated that the clinical examination and observations did not correlate; therefore, the range of motion was not provided.  Nevertheless, the available range of motion findings do not show that the Veteran's cervical spine was fixated or immobile, nor was it limited to 15 degrees of forward flexion at any point.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his cervical spine disability under the General Rating Formula.

The Board further finds that separate disability ratings are not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar or cervical spine disabilities.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  During the July 2013 hearing, the Veteran endorsed radiating pain down his arms and legs, incontinence, and erectile dysfunction; however, the November 2013 VA examiner noted no objective neurological abnormalities or findings on examination of the Veteran's lumbar and cervical spine.  In addition, in a February 2014 VA addendum opinion, while the examiner noted the Veteran's complaints of radiating intermittent pain, tingling, and numbness, and his reports or urinary incontinence, he stated that he found no evidence of neurological dysfunction or neuropathy on examination.  He noted that the Veteran's strength, bulk, tone, sensation, and reflexes were intact and normal in the upper and lower extremities, and he had excellent rectal tone and sensation.  The examiner opined that the Veteran's upper extremity pain was more likely of musculoskeletal origin rather than from neural compression or irritation of his cervical spine.  In addition, he opined that the Veteran's complaint of urinary dysfunction appeared to be of obstructive origin and unrelated to his lumbar spine disability, as it was intermittent and occurred essentially only at night.  He also opined that the Veteran's erectile dysfunction was not related to his cervical spine pain.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's lumbar and cervical spine disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent and 20 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's low back is contemplated in the currently assigned 20 and 40 percent evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the April 2007 VA examiner noted there was no increased limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive use.  The November 2013 VA examiner also indicated that there was no change in range of motion after repetitive use testing.  As such, the disabilities do not more nearly approximate the criteria for the next higher evaluations.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased evaluations in excess of 20 percent for the cervical spine disability and in excess of 40 percent for the lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar and cervical spine disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 20 and 40 percent disability evaluations, as discussed above.  

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations, as discussed above.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Nor has there been such an assertion.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar and cervical spine disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.

A 20 percent evaluation, but no higher, for cervical strain with degenerative arthritis is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


